Citation Nr: 0335887	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-05 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for low back 
pain with degenerative disc disease.

2.  Entitlement to an initial compensable rating for gout, 
left great toe.

3.  Entitlement to an initial compensable rating for chronic 
left ankle sprain.

4.  Entitlement to an initial compensable rating for status 
post meniscal repair of the right knee.

5.  Entitlement to an initial compensable rating for status 
post meniscal repair of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran had active service from November 1979 until 
November 2001.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Salt Lake City, Utah.

Since the December 2001 rating decision the claims file has 
been transferred to the RO in Muskogee, Oklahoma.

Additionally, the Board notes that, in his February 2002 
notice of disagreement, the veteran expressed his desire for 
a personal hearing.  However, in correspondence dated October 
2002, he withdrew his hearing request.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the VA issued a VCAA notice letter in 
February 2002.  That letter set forth the requirements 
necessary to successfully establish service connection.  
However, the issues on appeal involve claims of entitlement 
to an increased rating, which was not addressed in the 
February 2002 letter.  Therefore, that correspondence does 
not constitute adequate notice as to issues actually on 
appeal.  Thus, the veteran must be sent another letter that 
apprises him of the specific evidence necessary to 
substantiate his increased rating claims.  Such notice must 
also apprise the veteran of his responsibilities with respect 
to the claims, and VA's development assistance.  
Additionally, such letter should clearly indicate that the 
veteran has a full year in which to submit any additional 
evidence and that such period may be specifically waived.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

In the present case, the veteran has contended a worsening of 
all five conditions since his last VA examination in August 
2001.  However, the claims file does not contain any private 
or VA treatment reports subsequent to the August 2001 
examinations.  Therefore, there is a dearth of additional 
evidence from which to evaluate the veteran's assertions.  
Under such circumstances, the Board finds that it would be 
helpful to have the veteran reexamined as to his low back, 
gout, left ankle 
and bilateral knee claims.

Furthermore, the Board observes that, twice during the 
pendency of the appeal, the rating criteria pertaining to 
disabilities of the spine have been amended.  First, the 
rating criteria specific to intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002).  Then, the criteria for spinal 
disabilities in general, to include intervertebral disc 
syndrome, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  The veteran has not 
yet been apprised of either change in the rating criteria.  
Such notice is necessary under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the increased initial rating 
issue on appeal in accordance with the 
decisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his gout, left great toe.  
The veteran should be asked to state how 
many exacerbations he suffers per year.  
All necessary tests should be 
accomplished and the claims file should 
be reviewed in connection with the 
examination.  

3.  Schedule the veteran for an 
examination for a musculoskeletal 
examination to determine the extent and 
severity of the veteran's low back, left 
ankle and bilateral knee conditions.  
Complete range of motion findings should 
be recorded in the examination report.  
Moreover, as to each disability, the 
examiner should note whether there is any 
additional limitation of function due to 
factors such as pain, weakness, 
fatigability, incoordination and pain on 
movement.  Any other necessary tests and 
procedures should be performed.  
Furthermore, with respect to the low back 
examination, complete neurologic and 
orthopedic findings should be made.  Any 
incapacitating episodes (periods in which 
bed rest is ordered by a physician) 
should be noted, including the total 
number of episodes and the length of each 
episode in days.  The claims file should 
be reviewed by the examiner in 
conjunction with the evaluation.  

4.  Then, after completing any other 
needed development and ensuring that the 
VA examination reports are complete, 
readjudicate the issue on appeal, 
considering all newly submitted evidence, 
with consideration of all applicable 
rating criteria, including those with an 
effective date prior to and from 
September 23, 2002, and September 26, 
2003, as appropriate.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003).

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include all 
applicable rating criteria for evaluating 
the disability at issue, effective prior 
to and from September 23, 2002 and 
effective September 26, 2003.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




